TRACY HOPE DAVIS
United States Trustee
Cameron Gulden, Trial Attorney
State Bar. No. MN 310931
cameron.m.gulden@usdoj.gov
DEPARTMENT OF JUSTICE
Office of the United States Trustee
300 Booth Street, Room 3009
Reno, NV 89509
Telephone: 775-784-5335
Fax: 775-784-5531

Sumi Sakata, Trial Attorney
State Bar No. DC 1019220
sumi.sakata@usdoj.gov
DEPARTMENT OF JUSTICE
Executive Office for United States Trustees
441 G Street, N.W., Suite 6150
Washington, D.C. 20530
Telephone: 202-307-1399
Fax: 202-307-2397

Attorneys for Appellee Tracy Hope Davis,
United States Trustee for Region 17

                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEVADA

IN RE: The Village at Lakeridge, LLC :
                                     :
                      Debtor.        :


 The Village at Lakeridge, LLC         :
                                       :
                          Appellant,   :
                                       :             Case No. 3:21-cv-160-MMD
 v.                                    :
                                                     Bankruptcy Case No. 11-51994-BTB
                                       :
                                                     Chapter 11
 United States Trustee,                :
                                       :
                          Appellee.    :
                                       :

 Agreed Motion of United States Trustee to Establish New Briefing Schedule
                                         (First Request)
      Appellee, Tracy Hope Davis, the United States Trustee for Region 17, hereby

requests this Court to enter an order under Fed. R. Bankr. P. 8013 establishing a new

briefing schedule in this bankruptcy appeal. Counsel for the Appellant agrees to this

motion. This is the first motion seeking to extend the briefing deadlines. In support,

the United States Trustee states the following:

      1.      This Court’s minute order entered on April 29, 2021, in the docket of

this bankruptcy appeal indicates that the Appellant shall have a period of 14 days in

which to file and serve an opening brief, the Appellee shall have 14 days thereafter to

file and serve an answering brief, and the Appellant shall have 14 days thereafter to

file and serve a final reply brief. Docket Entry No. 9. Under this order, the

Appellant’s opening brief is currently due by May 13, 2021, the Appellee’s brief is due

by May 27, 2021, and the Appellant’s reply brief is due by June 10, 20201.

      2.      Appellant has brought a constitutional challenge to a statutory

amendment to 28 U.S.C. § 1930(a)(6) regarding the quarterly fees that debtors must

pay to maintain bankruptcy cases under chapter 11 of the Bankruptcy Code. The

issue is one of public importance and will require additional time on both sides to

ensure adequate briefing on the merits.

      3.      The United States Trustee respectfully requests, with the agreement of

counsel for the Appellant, that the parties’ briefing schedule be extended as follows:

           • Appellant’s opening brief is due no later than June 21, 2021;
           • Appellee’s responsive brief is due the later of August 5, 2021, or 45 days

              after service of Appellant’s opening brief;

           • Appellant’s reply brief, if Appellant wishes to file one, is due the later of

              September 4, 2021, or 30 days after service of the Appellee’s brief.

      4.      The United States Trustee further requests that entry of an order

extending the briefing deadlines be without prejudice to the parties requesting an

additional extension of time upon either agreement or a showing of sufficient cause.

      Wherefore, the United States Trustee respectfully requests this Court to set a

new briefing schedule as set forth above.


Dated: May 10, 2021


                                   By:    /s/ Sumi Sakata
                                          Sumi Sakata
                                          Department of Justice
                                          Executive Office for United States Trustees
                                          441 G St., NW, Suite 6150
                                          Washington, D.C. 20530




                                            IT IS SO ORDERED:



                                            UNITED STATES DISTRICT JUDGE



                                                    May 10, 2021
                                            DATED: ____________________
